UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1856


JULIO TAPIA; EDITH TAPIA,

                Plaintiffs – Appellants,

          v.

U.S. BANK, N.A., as trustee for RFMSI 2006S3; RFMSI SERIES
2006-S3 TRUST; HOMECOMINGS FINANCIAL LLC; GMAC MORTGAGE LLC;
COUNTRYWIDE HOME LOANS, INCORPORATED; BANK OF AMERICA, NA;
LTD   FINANCIAL   SERVICES;   UNITED   GUARANTY  RESIDENTIAL
INSURANCE COMPANY OF NORTH CAROLINA; RESIDENTIAL FUNDING
COMPANY, LLC; MORTGAGE ELECTRONIC REGISTRATION SYSTEM,
INCORPORATED; SAMUEL I. WHITE, P.C.; JOHN & JANE DOE
CERTIFICATE HOLDERS OF RFMSI, Mortgage Backed Certificates,
I-M; JACK & JILL CERTIFICATE HOLDERS, I-M; QUI & CHI DOE,
Associations, Corporations and Entities, I-M,

                Defendants – Appellees,

          and

FIRST SAVINGS MORTGAGE CORPORATION; LARRY F. PRATT,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01025-GBL-JFA)


Submitted:   July 28, 2011                  Decided:   August 1, 2011


Before WILKINSON, KEENAN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Christopher E. Brown, R. Michael Smith, BROWN,      BROWN & BROWN,
P.C., Alexandria, Virginia, for Appellants.        John C. Lynch,
TROUTMAN SANDERS, LLP, Virginia Beach, Virginia,   Jon S. Hubbard,
TROUTMAN SANDERS, LLP, Richmond, Virginia; W.      Paul Childress,
III, Harry Margerum Johnson, III, HUNTON &          WILLIAMS, LLP,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Julio and Edith Tapia appeal from the district court’s

final    judgment      entered    after         the    district    court      granted

Defendants’    Fed.     R.    Civ.    P.       12(b)(6)      motions     to   dismiss

Plaintiffs' state law claims for declaratory judgment, breach of

fiduciary duty, and quiet title, as well as their claim under

the Fair Debt Collection Practices Act, 15 U.S.C.A. §§ 1692-

1692p (West 2009 & Supp. 2011).                We have reviewed the record and

find no reversible error.            Accordingly, we affirm the district

court’s final judgment.          See Tapia v. U.S. Bank, N.A., No. 1:09-

cv-01025-GBL-JFA (E.D. Va. filed June 30, 2010; entered July 1,

2010); see also Horvath v. Bank of N.Y., N.A., 641 F.3d 617 (4th

Cir. 2011).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument         would   not   aid   the    decisional

process.


                                                                              AFFIRMED




                                           3